
	
		I
		111th CONGRESS
		1st Session
		H. R. 1182
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Carter (for
			 himself, Mr. Boehner,
			 Mr. Edwards of Texas,
			 Mr. Rogers of Michigan,
			 Mr. Rodriguez,
			 Mr. Boozman,
			 Mr. McCaul,
			 Mr. Holt, Mr. Blunt, Mr.
			 Cuellar, Mr. Scalise,
			 Mr. Deal of Georgia,
			 Mr. Dent, Mrs. Myrick, Mr.
			 Coble, and Ms. Granger)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to guarantee
		  the equity of spouses of military personnel with regard to matters of
		  residency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Spouses Residency Relief
			 Act.
		2.Guarantee of
			 residency for spouses of military personnel for voting purposes
			(a)In
			 generalSection 705 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended—
				(1)by
			 striking For and inserting the following:
					
						(a)In
				generalFor
						;
				(2)by adding at the
			 end the following new subsection:
					
						(b)SpousesFor the purposes of voting for any Federal
				office (as defined in section 301 of the Federal Election Campaign Act of 1971
				(2 U.S.C. 431)) or a State or local office, a person who is absent from a State
				because the person is accompanying the person’s spouse who is absent from that
				same State in compliance with military or naval orders shall not, solely by
				reason of that absence—
							(1)be deemed to have
				lost a residence or domicile in that State, without regard to whether or not
				the person intends to return to that State;
							(2)be deemed to have
				acquired a residence or domicile in any other State; or
							(3)be deemed to have
				become a resident in or a resident of any other
				State.
							;
				and
				(3)in the section
			 heading, by inserting and
			 spouses of military personnel before the period at the
			 end.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act (50
			 U.S.C. App. 501) is amended by striking the item relating to section 705 and
			 inserting the following new item:
				
					
						Sec. 705. Guarantee of residency for
				military personnel and spouses of military
				personnel.
					
					.
			(c)ApplicationSubsection (b) of section 705 of such Act
			 (50 U.S.C. App. 595), as added by subsection (a) of this section, shall apply
			 with respect to absences from States described in such subsection (b) on or
			 after the date of the enactment of this Act, regardless of the date of the
			 military or naval order concerned.
			3.Determination for
			 tax purposes of residence of spouses of military personnel
			(a)In
			 generalSection 511 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 571) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 A servicemember and inserting the following:
						
							(1)In
				generalA servicemember
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)SpousesA spouse of a servicemember shall neither
				lose nor acquire a residence or domicile for purposes of taxation with respect
				to the person, personal property, or income of the spouse by reason of being
				absent or present in any tax jurisdiction of the United States solely to be
				with the servicemember in compliance with the servicemember’s military orders
				if the residence or domicile, as the case may be, is the same for the
				servicemember and the spouse.
							;
				
					(2)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively;
				(3)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Income of a
				Military SpouseIncome for
				services performed by the spouse of a servicemember shall not be deemed to be
				income for services performed or from sources within a tax jurisdiction of the
				United States if the spouse is not a resident or domiciliary of the
				jurisdiction in which the income is earned because the spouse is in the
				jurisdiction solely to be with the servicemember serving in compliance with
				military orders.
						;
				and
				(4)in subsection (d),
			 as redesignated by paragraph (2)—
					(A)in paragraph (1),
			 by inserting or the spouse of a servicemember after The
			 personal property of a servicemember; and
					(B)in paragraph (2), by inserting or
			 the spouse’s after servicemember’s.
					(b)ApplicationSubsections (a)(2) and (c) of section 511
			 of such Act (50 U.S.C. App. 571), as added by subsection (a) of this section,
			 and the amendments made to such section 511 by subsection (a)(4) of this
			 section, shall apply with respect to any return of State or local income tax
			 filed for any taxable year beginning with the taxable year that includes the
			 date of the enactment of this Act.
			4.Suspension of
			 land rights residency requirement for spouses of military personnel
			(a)In
			 generalSection 508 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 568) is amended in subsection
			 (b) by inserting or the spouse of such servicemember after
			 a servicemember in military service.
			(b)ApplicationThe
			 amendment made by subsection (a) shall apply with respect to servicemembers in
			 military service (as defined in section 101 of such Act (50 U.S.C. App. 511))
			 on or after the date of the enactment of this Act.
			
